Tan Brunt, J.
— This is a motion for an extra allowance under section 309 of the Code. I do not see how the plaintiff brings himself within any of its provisions. The action is not one to foreclose a mortgage, but to* reach an award in. the hands of the comptroller made for the taking of the mortgaged premises for the widening of Broadway. It was not a difficult and extraordinary case as far as the plaintiff was concerned, because he was either entitled to a judgment for the interest in dispute against the defendants Oudlipp and Scott, or against the corporation of the city of New York. In fact the whole issue was between the defendants Oudlipp and Scott and the corporation, and in- such a case I have decided, in the case of Devlin agt. The Mayor, that no allowance can be granted.
There was no answer in the case by the corporation, and' no questions whatever were raised between the plaintiffs and the corporation.
Motion for extra allowance must be denied.